Title: C. S. Haven to Thomas Jefferson, 2 October 1818
From: Haven, C. S.
To: Jefferson, Thomas


          
            
              Sir
              Boston
Oct 2d 1818
            
            you will be surprized at the liberty I take of addressing a letter to you, and asking a favour in this manner, indeed I shudder at my impertinence and dispare of obtaining my request, but the hope of being successfull and the impression that you are ever ready to alleviate the misery of humanity urge me to the trial (the favour I beg is money  Suffecent to purchase a small share of a Ticket enclosed in a letter) I am aware of the difficulty I labour under in asking a favour in this manner, you do not know who I am, whether I merit your charity or not, you have only my word, and I may be some Idiot or crazy headed lunitic, I can say I am the child of adversity and  many of my few years she has ben my constant companion, I appeal to Heaven as a witness, consider I pray that what I ask beg is but a trifle with you, but to me possebly of the greates moment, it may make me hapy as to Riches, and be no injury to you, I beg pardon for any impertinence and entreat it may not prevent my blessing your “name” as my benefactor and the friend of Humanity
            
              your Obt Servt.
              C. S. Haven
            
          
          
            N.B should I be favoured I will pay you when I have drawn the prize
            
              C. S. Haven
            
          
        